Title: From George Washington to Nathanael Greene, 28 September 1781
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters Williamsburg. 28th Septemr 1781.
                  
                  I am very sorry to observe in your Letter of the 6th Augst a Complaint, that you have heard nothing from me since the 1st June—many Letters have been written to you since that Time—some of very particular Importance—This failure gives me Reason to fear some foul Play on the Route.
                  The last I wrote to you was from Philadelphia, of the 4th of this instant Month—informg that the Plan of our Campaign was totally changed from the Attack of N. York, which had been in Contemplation, & that I was then so far as that Place, advanced with my Troops, to comence a combined Operation against Lord Cornwallis in Virginia, with the french Fleet, wch was expected to arrive in the Chesapeake—I likewise informed, that Admiral Hood, with 13 Ships of the Line, had arrived at N. York, & joined the Force already there under Adml Graves—& that I had not heard of the Arrival of Count DeGrasse.
                  I have now to inform that I left Phila. on the 5th instt  The same Day, on my Rout, I met the agreable News of the Arrival of Admiral D. Grasse in the Chesapeak on the 26th Augst with a formidable Fleet of 28 Ships of the Line & 4 frigates—and that he had landed 3000 Troops, who had formed their  Junction with the Marquis—All possible Expedition was made to hurry on our Troops, Artillery, and Stores—which, I have the Satisfaction to inform you, have nearly all  arrived at & near this place, with less Accident or Disaster, than might have been expected—I arrived myself, preceeding the troops on the 14th & very soon paid a visit to the french Admiral  on Board his Ship to make our Arrangements for the Enterprize;which were most happily effected, & settled to mutual Satisfaction—The Admiral has taken his Position, for our Water Security to facilitate our Transportation & to Block the Enemy—Our Operations are fast drawing to a Point of Commencement—& by the 1st of Octo. I hope to open Trenches upon the Enemy’s Works.
                  While these Things are takg place on our Side, the Enemy are not Idle on their Part—Lord Cornwallis has collected his Troops on York River, & taken two ports—One in York, the other in Glocester; where he is fortifying with great Assiduity, & seems resolved to defend himself against our Seige with great obstinacy—By Accounts, thro Deserters, & otherways, I fear we  have little Hope to starve him into a Surrender—my greater Hope is, that he is not well provided with Artillery & Military Stores for such Defence—not having had it in Contemplation, the Situation to which he is now reduced.
                  By Information from N. York, I collect, that Admiral digby with (probably) 10 Ships of the Line from Europe, is arrived on the Coasts, & joined the British Squadron already here—this Junction, if formed, will probably make the English Fleet  consist of 30 Ships of Line—besides 50, & 40; & a Number of Frigates, which will bring the two fleets upon too near an Equality—Tis said also from N. York, that a large embarkation of their Troops is formed, & on Board Transports—& that Sir Hy Clinton himself is with them—their views undoubtedly look Southward.
                  The Count de Grasse has most happily & critically, formed a Junction with the Count de Barras from Newport—the conjoined Fleet are now in a good Position within the Capes of the Chesapeak Bay—makg in Number 36 Capital Ships of the Line-- four large French frigates ,with some Smaller Ships,  captured from the English, on Board one of which was Ld Rawdon, who had embarked  for England—two British Frigates, the Iris & Richmond,  which had been peeping into the Bay,have also been captured, & now form part of the Troops of   Allies.Thus you have a particular Detail of Circumstances so far at this Time—as to future prospects & Operations, should we have Success in the present Operations, it is impossible for me to decide in Favor of your Wishes, expressed in your Letter of the 6th Augst—If the Fleet remains so long as the Completion of the present Object, it is all I can expect from present Appearances—I hope however,if nothing further is obtained, we may be aided in our Transportation towards the Point of Your Wishes.
                  
                  Colo. Steward, who is on his Way to your Camp, favors the Conveyance of this—Colo. Morris, who is now ill, & with me,will be detained a few days—by him, you may expect to have further & particular Accounts of our Progress—with a Confidential, verbal Comunication, of our future Prospects, Views, & Expectations.
                  I am informed by circuitous Means, of a very severe Action which has taken place on the 8th between your Army & the British under Comd of Colo. Steward—so many particulars are mentioned as give me Reason to believe these Reports are grounded in Fact—I wait impatiently for your Dispatches.With very great Esteem & Regard I am Dear Sir Your most obedt & humble Servant
                  
                     Go: Washington
                  
               